 

Exhibit 10.1

Execution Version

 

SUPPORT AGREEMENT

 

This Support Agreement, dated as of December 20, 2019 (this “Agreement”), is
made and entered into by and among IAC/InterActiveCorp, a Delaware corporation
(“Parent”), Buzz Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and [_________]1, a Care.com, Inc.
Stockholder (together with certain of its affiliates, the “Stockholders” and,
together with Parent and Merger Sub, the “Parties”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and Care.com, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”), which provides, among other things, for (i) Merger Sub to commence
the Offer and (ii) following the consummation of the Offer, the merger of Merger
Sub with and into the Company, with the Company surviving the merger as a
wholly-owned Subsidiary of Parent, in each case, upon the terms and subject to
the conditions set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholders collectively Beneficially Own
[______]2 shares of common stock, par value $0.001 per share, of the Company, as
set forth on Exhibit A attached hereto (the “Existing Common Shares”) and 46,350
shares of Series A Convertible Preferred Stock, par value $0.001 per share, of
the Company, as set forth on Exhibit B attached hereto (the “Existing Preferred
Shares”); and

 

WHEREAS, as a material condition and inducement to Parent and Merger Sub’s
willingness to enter into the Merger Agreement, the Stockholders have agreed to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, the Parties agree as follows:

 

Article I
DEFINITIONS and interpretations

 

Section 1.1            Defined Terms. As used in this Agreement, the following
terms have the following meanings:



 

 



1 Name of stockholder.

 

2 Number of shares.

 



 

 



 

“Beneficially Own” means, with regard to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act. Similar terms such as “Beneficial Ownership” and “Beneficial
Owner” have the corresponding meanings.

 

“Certificate of Designations” means the Certificate of Designations of
Convertible Preferred Stock, Series A of the Company.

 

“Covered Company Shares” means, with respect to each Stockholder, (a) any
Existing Common Shares Beneficially Owned by such Stockholder, (b) any Existing
Preferred Shares Beneficially Owned by such Stockholder and (c) any Company
securities of which such Stockholder has Beneficial Ownership after the date
hereof.

 

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share.

 

“Transfer” means any sale, assignment, transfer, conveyance, gift, pledge,
distribution, hypothecation or other encumbrance or any other disposition,
whether voluntary, involuntary or by operation of law, whether effected directly
or indirectly, or the entry into any contract or understanding with respect to
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law, whether effected directly or indirectly,
including, with respect to any capital stock or interests in capital stock, the
entry into any swap or any contract, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, contract, transaction or series of transactions is to be
settled by delivery of Company securities, in cash or otherwise.

 

Section 1.2            Interpretations.

 

(a)          Each capitalized term used but not defined in this Agreement has
the meaning given to it in the Merger Agreement.

 

(b)          Where a reference in this Agreement is made to a Section or Exhibit
such reference will be to a Section of or Exhibit to this Agreement unless
otherwise indicated. Whenever the words “include,” “includes,” or “including”
are used in this Agreement they will be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” when
used in this Agreement is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Any contract, instrument, or statute defined or referred to herein or in
any contract or instrument that is referred to herein means such contract,
instrument, or statute as from time to time amended, modified, or supplemented,
including, in the case of contracts or instruments, by waiver or consent and, in
the case of statutes, by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and permitted
assigns. Where this Agreement states that a party “shall,” “will” or “must”
perform in some manner it means that the party is legally obligated to do so
under this Agreement.

 



2

 

 

Article II
TENDER AGREEMENT

 

Section 2.1            Agreement to Tender.

 

(a)          Each Stockholder hereby agrees (i) to promptly (and, in any event,
not later than ten (10) Business Days after commencement of the Offer) validly
tender or cause to be validly tendered in the Offer any and all of such
Stockholder’s Covered Company Shares and (ii) if such Stockholder acquires any
additional Covered Company Shares after the tenth (10th) Business Day following
the commencement of the Offer, to validly tender or cause to be validly tendered
into the Offer all of such Stockholder’s additional Covered Company Shares, in
each case, pursuant to and in accordance with the terms of the Offer and free
and clear of all Liens.

 

(b)          Each Stockholder further agrees that, once any of such
Stockholder’s Covered Company Shares are tendered, such Stockholder will not
withdraw, and not cause to be withdrawn, such Covered Company Shares from the
Offer, unless and until this Agreement shall have been validly terminated in
accordance with Section 6.1. In the event this Agreement has been validly
terminated in accordance with Section 6.1, Merger Sub shall, and Parent shall
cause Merger Sub to, promptly return to the Stockholder all Covered Company
Shares such Stockholder tendered in the Offer. At all times commencing with the
date hereof and continuing until the valid termination of this Agreement in
accordance with its terms, each Stockholder shall not tender any of such
Stockholder’s Covered Company Shares into any tender or exchange offer commenced
by a Person other than Parent, Merger Sub or any other Subsidiary of Parent.

 

Section 2.2            Agreement to Vote. Subject to the terms of this
Agreement, each Stockholder hereby irrevocably and unconditionally agrees that,
until the termination of this Agreement in accordance with its terms, at any
annual or special meeting of the stockholders of the Company, however called,
including any adjournment or postponement thereof, and in connection with any
action proposed to be taken by written consent of the stockholders of the
Company, each Stockholder shall, in each case to the fullest extent that such
Stockholders’ Covered Company Shares are entitled to vote thereon, vote against
(a) any action or agreement that would reasonably be expected to result in the
failure of any of the offer conditions in Annex I of the Merger Agreement to be
satisfied, (b) any Acquisition Proposal and (c) any other action, agreement or
transaction involving the Company that is intended, or would reasonably be
expected, to impede, interfere with or prevent the consummation of the Offer or
the Merger or the other Transactions.

 

Article III
OTHER COVENANTS

 

Section 3.1            Support. Each Stockholder shall use its reasonable best
efforts to provide complete and accurate information to, and as reasonably
requested by, Parent, Merger Sub, the Company or any Governmental Entity or
other Person in connection with the making of any filings to or with, or
obtaining any consent of, any Governmental Entity with respect to the Merger
Agreement, the Offer or the Merger.

 



3

 

 

Section 3.2            Litigation. Each Stockholder agrees not to, and to cause
each of its affiliates not to, commence, join in, facilitate, assist or
encourage, and agrees to take all actions necessary to opt out of any class in
any class action with respect to, any action, suit, claim, charge, litigation,
arbitration or proceeding against Parent, the Company or any of their respective
directors or officers related to the Offer, the Merger Agreement or the Merger,
including any such suit, claim, charge, litigation, arbitration or proceeding
(a) challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or the Merger Agreement or (b) alleging a breach of
any fiduciary duty of any Person in connection with the evaluation, negotiation
or entry into the Merger Agreement; provided that the foregoing shall not limit
any and all actions taken by Stockholder in response to any claims commenced
against such Stockholder.

 

Section 3.3            Stock Dividends, Distributions, Etc. In the event of a
stock split, reverse stock split, stock dividend or distribution, or any change
in the Shares or the Preferred Shares by reason of any recapitalization,
combination, reclassification, exchange of shares or similar transaction, the
terms “Existing Common Shares,” “Existing Preferred Shares” and “Covered Company
Shares” shall be deemed to refer to and include all such stock dividends and
distributions and any Company securities into which or for which any or all of
such shares may be changed or exchanged or which are received in such
transaction.

 

Section 3.4            Lock-Up. Each Stockholder hereby covenants and agrees
that between the date hereof and the termination of this Agreement in accordance
with its terms, such Stockholder will not (a) Transfer any Covered Company
Shares or (b) take any action that would make any of its representations or
warranties contained herein untrue or incorrect or have the effect of preventing
or materially impeding such Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, such Stockholder may Transfer any
or all of its Covered Company Shares to any Subsidiary or Affiliate of such
Stockholder; provided, however, that in any such case, prior to and as a
condition to the effectiveness of such Transfer, each Person to which any of
such Covered Company Shares or any interest in any of such Covered Company
Shares is Transferred shall have executed and delivered to Parent and Merger Sub
a counterpart to this Agreement pursuant to which such Person shall be bound by
all of the terms and provisions of this Agreement.

 

Section 3.5            Appraisal Rights. Each Stockholder agrees not to exercise
any rights of appraisal or any dissenters’ rights that the Stockholder may have
(whether under applicable Law or otherwise) or could potentially have or acquire
in connection with the Merger.

 

Section 3.6            Disclosure. Each Stockholder hereby authorizes Parent and
Merger Sub to publish and disclose in any announcement or disclosure required by
the SEC or the rules of any national securities exchange and, to the extent
required by applicable Law, in the Schedule TO (including all documents and
schedules filed with the SEC in connection therewith) and any other required
filings under the Securities Act or the Exchange Act or otherwise required by
Law, its identity and ownership of the Covered Company Shares and the nature of
its commitments, arrangements and understandings under this Agreement.

 



4

 

 

Section 3.7            Public Statements. Except as required by applicable law
or the rules or regulations of any applicable United States securities exchange
or regulatory or governmental body to which the relevant party is subject, each
of Parent, Merger Sub and each Stockholder shall not, and shall not permit any
of its Subsidiaries to, or authorize or permit any affiliate, director, officer,
trustee, employee or partner of such Person or any of its Subsidiaries or any
Representative of such Person or any of its Subsidiaries to, directly or
indirectly, issue any press release or make any other public statement with
respect to the Merger Agreement, this Agreement, the Merger, the Offer or any of
the other transactions contemplated by the Merger Agreement or by this Agreement
that is inconsistent with the transactions contemplated by this Agreement or the
Merger Agreement.

 

Section 3.8            Waiver. Each Stockholder that is or becomes a holder of
Series A Preferred Stock hereby waives any notice that such Stockholder may be
entitled to with respect to the Offer, the Merger or the Merger Agreement
pursuant to the Certificate of Designations (including, without limitation, any
notice under Section 12 of the Certificate of Designation).

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder, severally and not jointly, represents and warrants to Parent
and Merger Sub as to itself as follows:

 

Section 4.1            Qualification and Organization. Such Stockholder is duly
organized, validly existing and in good standing under the Laws of the state of
its incorporation, formation or organization, as applicable. Such Stockholder
has all requisite entity power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted,
except where the failure to have such power and authority would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on such Stockholder’s ability to perform and comply with its covenants and
agreements under this Agreement. Such Stockholder is qualified to do business
and is in good standing as a foreign entity in each jurisdiction where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such
Stockholder’s ability to perform and comply with its covenants and agreements
under this Agreement.

 

Section 4.2            Authority Relative to this Agreement; No Violation.

 

(a)          Each Stockholder has all requisite entity power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
governing body of such Stockholder and no other entity proceedings on the part
of such Stockholder are necessary to authorize the consummation of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming this Agreement
constitutes the legal, valid and binding agreement of Parent and Merger Sub,
constitutes the legal, valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
limited by Laws affecting the enforcement of creditors’ rights generally, by
general equitable principles or by the discretion of any Governmental Entity
before which any Proceeding seeking enforcement may be brought.

 



5

 

 

(b)          No authorization, consent, order, license, permit or approval of,
or registration, declaration, notice or filing with, any Governmental Entity is
necessary, under applicable Law, for the consummation by such Stockholder of the
transactions contemplated by this Agreement, except in each case, the failure of
which to receive or obtain as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such
Stockholder’s ability to perform and comply with its covenants and agreements
under this Agreement.

 

(c)          The execution and delivery by such Stockholder of this Agreement do
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions hereof will not, (i) (A) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation, acceleration or put right of any
material obligation or to the loss of a material benefit under any contract or
agreement to which such Stockholder is a party or (B) result in the creation of
any Liens upon any of the properties or assets of such Stockholder, (ii)
conflict with or result in any violation of any provision of the organizational
documents, in each case as amended or restated, of such Stockholder or (iii)
conflict with or violate any applicable Law, other than, in the case of clauses
(i) and (iii), any such violation, conflict, default, termination, cancellation,
acceleration, right, loss or Lien that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such
Stockholder’s ability to perform and comply with its covenants and agreements
under this Agreement.

 

Section 4.3            Ownership of Shares. Such Stockholder Beneficially Owns
the Existing Common Shares set forth opposite such Stockholder’s name on Exhibit
A and the Existing Preferred Shares set forth opposite such Stockholder’s name
on Exhibit B, free and clear of any Liens, and free of any other limitation or
restriction (including any limitation or restriction on the right to vote, sell,
transfer or otherwise dispose of the Existing Common Shares or the Existing
Preferred Shares) other than this Agreement, the Certificate of Designations and
any limitations or restrictions imposed under applicable securities Laws. The
Existing Common Shares set forth opposite such Stockholder’s name on Exhibit A
constitute all of the Shares Beneficially Owned by such Stockholder and the
Existing Preferred Shares set forth opposite such Stockholder’s name on Exhibit
B constitute all of the Preferred Shares Beneficially Owned by such Stockholder.
Together, the Existing Common Shares set forth opposite such Stockholder’s name
on Exhibit A and the Existing Preferred Shares set forth opposite such
Stockholder’s name on Exhibit B, constitute all of the Covered Company Shares,
Beneficially Owned by such Stockholder.

 

Section 4.4            Investigation; Litigation. To the actual knowledge of
such Stockholder, (a) there is no investigation or review pending or threatened
by any Governmental Entity, (b) there are no actions, suits, claims, charges,
litigation, arbitrations or proceedings pending or threatened by or before any
Governmental Entity against such Stockholder or any of its properties or assets
and (c) there are no laws, executive orders, rulings, injunctions or other
orders of any Governmental Entity outstanding binding on such Stockholder or any
of its respective properties or assets, in each case, that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
such Stockholder’s ability to perform and comply with its covenants and
agreements under this Agreement.

 



6

 

 

Section 4.5            Merger Agreement. Each Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon, and Parent and Merger Sub would not enter into the Merger
Agreement without, such Stockholder’s execution and delivery of this Agreement.

 

Section 4.6            The Stockholders Have Adequate Information. Each
Stockholder is a sophisticated seller with respect to the Covered Company Shares
and has adequate information concerning the business and financial condition of
the Company to make an informed decision regarding tendering the Covered Company
Shares in the Offer and has independently and without reliance upon the Parent
or Merger Sub and based on such information as the Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.

 

Article V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Each of Parent and Merger Sub, jointly and several, represent and warrant to
each Stockholder as to itself as follows:

 

Section 5.1            Qualification and Organization Section 5.2. Each of
Parent and Merger Sub is duly organized, validly existing and in good standing
under the Laws of the state of its incorporation, formation or organization, as
applicable. Each of Parent and Merger Sub has all requisite entity power and
authority to own, lease and operate its properties and assets and to carry on
its business as presently conducted, except where the failure to have such power
and authority would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on such entity’s ability to perform and
comply with its covenants and agreements under this Agreement. Each of Parent
and Merger Sub is qualified to do business and is in good standing as a foreign
entity in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on such entity’s ability to perform and comply with its covenants
and agreements under this Agreement.

 

Section 5.3            Binding Agreement. Each of Parent and Merger Sub has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation of each of Parent and Merger Sub, enforceable
against Parent and Merger Sub in accordance with its terms, except as limited by
Laws affecting the enforcement of creditors’ rights generally, by general
equitable principles or by the discretion of any Governmental Entity before
which any Proceeding seeking enforcement may be brought.

 



7

 

 

Article VI

TERMINATION

 

Section 6.1            Termination. This Agreement shall terminate upon the
earliest to occur of (a) the termination of the Merger Agreement in accordance
with its terms, (b) the delivery of written notice of termination by the
Stockholders to Parent and Merger Sub following any amendment, modification,
change or waiver to any provision of the Merger Agreement that decreases the
amount or changes the form of the Merger Consideration (other than adjustments
in accordance with the terms of the Merger Agreement), (c) the Company Board or
any authorized committee thereof has effected a Change of Board Recommendation
in accordance with the terms and conditions of the Merger Agreement and (d) the
Effective Time. In the event of any such termination of this Agreement, the
obligations of the Parties under this Agreement shall terminate and there shall
be no liability on the part of any Party with respect to this Agreement;
provided, however, that (x) this Article VI and Article VII shall survive any
such termination and each remain in full force and effect and (y) no Party shall
be relieved or released from any liability or damages arising from a Willful and
Material Breach of any provision of this Agreement arising prior to such
termination.

 

Article VII
MISCELLANEOUS

 

Section 7.1            Non-Survival of Representations and Warranties. None of
the representations, warranties or covenants in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Acceptance
Time except that this Section 7.1 shall not limit any covenant or agreement of
the parties which by its terms contemplates performance after the Acceptance
Time, which shall survive to the extent expressly provided for herein.

 

Section 7.2            No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Company Shares. Except
as otherwise provided in this Agreement, all rights, ownership and economic
benefits of and relating to the Covered Company Shares shall remain vested in
and belong to the Stockholders, and Parent shall have no authority to direct the
Stockholders in the voting or disposition of any of the Covered Company Shares.

 

Section 7.3            Amendment; Waiver. Subject to applicable Laws, at any
time prior to the Effective Time, this Agreement may be amended, modified or
waived if, and only if, such amendment, modification or waiver is in writing and
signed, in the case of an amendment or modification, by the Parties, or in the
case of a waiver, by the Party against whom the waiver is to be effective.

 

Section 7.4            Entire Agreement; Counterparts. This Agreement (including
the exhibit hereto) constitutes the entire agreement of the Parties, and
supersedes all other prior agreements and understandings, both written and oral,
between the Parties, or any of them, with respect to the subject matter hereof
and thereof and, except as otherwise expressly provided herein or therein, are
not intended to confer upon any other Person any rights or remedies hereunder or
thereunder. This Agreement may be executed in any number of counterparts,
including by facsimile or other electronic transmission each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by all of the other
Parties hereto. Until and unless each Party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
Party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by email of a .pdf attachment will be effective as delivery of a manually
executed counterpart of this Agreement.

 



8

 

 

Section 7.5            Governing Law; Venue; Waiver of Jury Trial; Specific
Performance.

 

(a)          This Agreement and all claims and causes of action arising in
connection herewith shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to Laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

(b)          Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware, or, in the event such court does not have
jurisdiction, Federal court of the United States of America, sitting in
Delaware, and any appellate court from any thereof, in any Proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby,
and each of the Parties hereby irrevocably and unconditionally (i) agrees not to
commence any such Proceeding except in such courts, (ii) agrees that any claim
in respect of any such Proceeding may be heard and determined in such Delaware
State court or, to the extent permitted by Law, in such Federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in any such Delaware State or Federal court, and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Proceeding in any such Delaware State or Federal court. Each
of the Parties agrees that a final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
7.5. Nothing in this Agreement will affect the right of any Party to this
Agreement to serve process in any other manner permitted by Law.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND
(IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.4(c).

 



9

 

 

(d)          The Parties agree that if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at Law would exist
and damages would be difficult to determine, and accordingly, (i) the Parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to specific performance of the terms hereof, this being in
addition to any other remedy to which they are entitled at Law or in equity,
(ii) the Parties waive any requirement for the securing or posting of any bond
in connection with the obtaining of any specific performance or injunctive
relief and (iii) the Parties will waive, in any action for specific performance,
the defense of adequacy of a remedy at Law. The Stockholders’ or Parent’s
pursuit of specific performance at any time will not be deemed an election of
remedies or waiver of the right to pursue any other right or remedy to which
such Party may be entitled, including the right to pursue remedies for
liabilities or damages incurred or suffered by the other Party in the case of
Fraud or Willful and Material breach of this Agreement.

 

Section 7.6            Notices. Any notices or other communications to any Party
required or permitted under, or otherwise given in connection with, this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered or sent if delivered in Person or sent by facsimile transmission
(provided confirmation of facsimile transmission is obtained), (b) on the fifth
Business Day after dispatch by registered or certified mail, (c) on the next
Business Day if transmitted by national overnight courier or (d) on the date
delivered if sent by email (provided confirmation of email receipt is obtained),
in each case, as follows (or to such other Persons or addressees as may be
designated in writing by the Party to receive such notice):

 

If to Parent or Merger Sub, addressed to it at:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY

Tel: (212) 314-7376
Fax: (212) 632-9551
Attention: Gregg Winiarski
Email: Gregg.winiarski@iac.com

 

with a copy to (for information purposes only):

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax: (917) 777-3743

  Attention: Brandon Van Dyke     Richard L. Oliver   Email:
brandon.vandyke@skadden.com     richard.oliver@skadden.com



 



10

 

 



If to any Stockholder, addressed to it at:

 

[_________________]3

 

with a copy to (for information purposes only):

 

Morgan, Lewis & Bockius LLP

2049 Century Park East, Suite 700

Los Angeles, CA 90067-3109

Fax: (310) 907-1001

  Attention: Christopher A. Rose     Michael N. Baxter   Email:
chris.rose@morganlewis.com     michael.baxter@morganlewis.com

 

Section 7.7            Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of each of the other Parties, and any attempt to make
any such assignment without such consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.

 

Section 7.8            Severability. If any term or other provision (or part
thereof) of this Agreement is determined by a court of competent jurisdiction to
be invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms, conditions and provisions of this Agreement (or parts
thereof) shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision (or part thereof) is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible to the fullest extent permitted by applicable Law and in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

Section 7.9            Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.



 



 



3 Name and address of stockholder.

 



11

 

 

Section 7.10        No Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the Parties and their respective
successors and permitted assigns and each of the Parties agree that this
Agreement is not intended to, and does not, confer upon any Person other than
the Parties any rights, benefits or remedies of any nature whatsoever hereunder,
including the right to rely upon the representations and warranties set forth
herein; provided that, notwithstanding the foregoing, the Company shall be a
third party beneficiary of Section 3.8 of this Agreement.

 

Section 7.11        Construction. The Parties have participated jointly in
negotiating and drafting this Agreement, which each party acknowledges is the
result of extensive negotiations between the parties. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement will
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.

 

Section 7.12        Exhibit. The Exhibits to this Agreement are hereby
incorporated and made a part of this Agreement and is an integral part of this
Agreement.

 

Section 7.13        Expenses. Whether or not the Merger is consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring or
required to incur such expenses.

 

Section 7.14        Stockholder Capacity. Each Stockholder is executing and
entering into this Agreement solely in such Stockholder’s capacity as a
stockholder of the Company, and not in such Stockholder’s capacity as a
director, officer, employee, agent or consultant of the Company. Notwithstanding
anything herein to the contrary, nothing herein shall in any way restrict a
director of the Company in the taking of any actions (or failure to act) in his
or her capacity as a director of the Company, or in the exercise of his or her
fiduciary duties as a director of the Company, or prevent or be construed to
create any obligation on the part of any director or officer of the Company from
taking any action in his or her capacity as such director, and no action taken
solely in the capacity as a director of the Company shall be deemed to
constitute a breach of this Agreement.

 

[Signature Pages Follow]

 



12

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, as of the
date first written above.

 

  IAC/InterActiveCorp     By:                     Name:     Title:     Buzz
Merger Sub Inc.     By:       Name:     Title:

 

[Signature Page to Support Agreement]



 



 

 

 

  STOCKHOLDER:     By:[_______________]4     By:                            
Name:     Title:

 



 

 4 Name of stockholder.

 





[Signature Page to Support Agreement]



 



 

 

 

EXHIBIT A

EXISTING COMMON SHARES

 

Stockholder5 Number of Existing
Common Shares6    

 

 



5 Name of stockholder.

 

6 Number of shares of common stock.

  



 

 

 

EXHIBIT B

EXISTING PREFERRED SHARES

 

Stockholder7 Number of Existing Preferred Shares8    

 

 



7 Name of stockholder.

 

8 Number of shares of preferred stock.

 

 



 